Mr. Chief Justice Hemphill
delivered the opinion of the court.
We see no error in the judgment of the court below. The existence of the partnership and the adjustment of the accounts were submitted to a jury and their finding on the issues presented to them is supported by the evidence in the cause.
The injunction in the cause should have been dissolved.
It is ordered, adjudged and decreed that the judgment of the court below be affirmed.
And it is further ordered, adjudged and decreed that the injunction restraining James G. Swisher, one of the defendants^ from paying certain moneys, in the proceedings mentioned, to Daniel Drench, one of the copartners, be and the same, is hereby dissolved.